Citation Nr: 1521068	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee, with post-operative medial meniscus tear to include as secondary to the service-connected disability of right knee degenerative joint disease.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus type II to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 Regional Office (RO) in North Little Rock, Arkansas rating decision, which denied service connection for sleep apnea and diabetes, and continued the prior denial of service connection for a left knee disability.  Service connection for a left knee disability was initially denied by June 2009 rating decision of the St. Louis, Missouri RO; the Veteran submitted additional evidence including a statement within a year of that denial.

The Veteran had a video conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.  The issue of entitlement to service connection for sleep apnea is addressed in the Remand, below.


FINDINGS OF FACT

1.  The preponderance of the evidence is in favor of finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event which occurred in service, and/or caused or aggravated by his service-connected right knee disability.

2.  The preponderance of the evidence is against finding that the Veteran has a diabetes mellitus type II disability that is etiologically related to a disease, injury, or event which occurred in service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a diabetes mellitus type II disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an October 2009 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's diabetes, and his active service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's current diabetes to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked the Veteran targeted questions aimed at fully developing the Veteran's claim.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, the Veteran's attorney presented argument, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  With regard to his alleged inservice herbicide exposure, the undersigned elicited testimony from the Veteran regarding his claimed exposure.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Service Connection for a Left Knee Disability

The evidence of record supports that the Veteran has a present left knee disability and is at least in equipoise as to if that disability was incurred in or aggravated by service.   

The Veteran submitted additional evidence, with a waiver of RO consideration, in March 2015.  One letter, dated March 2015, from Dr. C.B., indicates that the Veteran suffers from osteoarthritis of his left knee, supported by MRI findings, due to favoring his left knee, because of his service-connected right knee disability.  A second letter, dated March 2015, from Dr. W.L.R., indicates that the Veteran's left knee condition more likely than not stems from an injury sustained in-service, and has been worsened by favoring it, due to his service-connected right knee disability.

In sum, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a left knee condition as caused by his service, to include secondary to his service-connected right knee disability.  The March 2015 two private physician letters opined a positive nexus on a direct and secondary basis, and the other evidence of record does not constitute evidence to outweigh these medical opinions.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, having resolved any doubt in favor of the Veteran, the Board concludes service connection for a left knee disability is warranted.

IV.  Service Connection for Diabetes Mellitus Type II

Having carefully reviewed the record, the Board has determined that service connection is not warranted for diabetes mellitus type II.  Although the evidence reveals that the Veteran currently suffers from diabetes, the competent, probative evidence of record does not etiologically link this condition to his service.  The Veteran contends that his diabetes is due to in-service herbicide exposure.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2014), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Diabetes mellitus type II is listed under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.

The laws and regulations pertaining to herbicide exposure (to include Agent Orange exposure) provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era, or the Korean DMZ between April 1, 1968 and August 31, 1971, in a unit that operated in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).

With this in mind, the Board observes that, while the Veteran has asserted that he was exposed to Agent Orange, such contentions are not supported by his service records.  Accordingly, his statements regarding in-service exposure to herbicides have no probative value.  The evidence supports that the Veteran served in the Republic of Korea during the above stated timeframe.  However, the evidence does not support that he served in the DMZ.  Nor does it establish that he stepped foot in the Republic of Vietnam or was otherwise exposed to herbicides during his service.

The Veteran's personnel records indicate his unit of assignment; the 95th Transportation Company was deployed overseas to Korea from June 1969 to July 1970.  His duties were that of cargo handler and hatch foreman.  The RO conducted additional development as the Veteran contended he handled cargo near the DMZ in Korea and cargo that had been contaminated by Agent Orange.

Information received from the National Personnel Records Center stated there is no evidence of record showing the Veteran's exposure to herbicides during military service.  Information from the Joint Service Records Research Center indicated that the history does not document the use, storage, spraying, or transporting of herbicides by the Veteran's unit.  Information from the Defense Personnel Records Information Retrieval System stated that inquiry indicated the Veteran's unit and their duties did not involve exposure to herbicide nor service along the DMZ. 

The Board notes that the Veteran contended during his February 2015 hearing that while in the DMZ he smelled a substance he considered likely herbicide and the smell made him ill; however, the Veteran is not competent to establish that he was exposed to herbicidal agents.  The Veteran is competent to report what he observed and he experienced during service; however, he is not competent to identify what substance or substances he smelled or otherwise encountered.  Further, he has not alleged, nor does the evidence reflect, that he participated in the spraying of herbicidal agents.  Accordingly, the Board finds his contentions with respect to exposure to herbicidal agents during service to be of no probative value.  

The Board notes that the Veteran does not advance any argument other than that his diabetes is the result of herbicide exposure.  Nevertheless, the Board notes that the Veteran further is not entitled to service connection on a direct or presumptive basis.  The Veteran was diagnosed with diabetes several decades after service; VA treatment records reflect a 2009 diagnosis.  The record supports that the Veteran's diabetes was not incurred or aggravated by his service, nor did it manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  The Veteran's Service Treatment Records do not contain any indication of diabetes.  The Veteran's first diagnosis of such was decades after his service, and the record contains no competent medical evidence supporting that his diabetes was incurred in, aggravated by, or otherwise etiologically related to his service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  There is no competent medical evidence of record establishing any link between the Veteran's diabetes and his service.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for left knee degenerative joint disease with post-operative medial meniscus tear to include as secondary to a service-connected right knee disability is granted.

Entitlement to service connection for diabetes mellitus type II to include as associated with herbicide exposure is denied.



REMAND

V.  Service Connection for Sleep Apnea

The Veteran's service treatment records (STRs) do not reflect sleep abnormalities during service and the Veteran has testified that he did not receive any inservice treatment for sleep problems.  He submitted statements in which he stated he had difficulty sleeping during service, but during the February 2015 hearing, he testified that he does not recall having problems sleeping nor receiving treatment for sleep issues while on active duty.  

However, he stated that he felt that his sleeping problems were related to "bad breathing conditions" on the boats that he unloaded while serving as a stevedore in Korea. In support of his claim, the Veteran has submitted a buddy statement, dated August 2009, in which a friend, D.C., stated he observed the Veteran fall asleep randomly (i.e., in the middle of a conversation or while driving) after returning from service in 1971. 

A VA examination with respect to the Veteran's sleep apnea claim has not been conducted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   On remand the Veteran should be afforded a VA examination to ascertain the relationship, if any, between his active military service and his current sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examination for sleep apnea to determine whether any current disorder is present and related to the Veteran's military service.  The report of examination must include a detailed account of all manifestations of symptoms involving sleep apnea found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements and the lay statement from D.C., the examiner must indicate if the Veteran's current sleep apnea disorder is the result of his active duty service from October 1968 to January 1970 or is the result of, or aggravated by, any service-connected disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


